Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 12/21/2018.  Accordingly, claims 1- 20 are pending.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20—in particular Independent claims 1, 8 & 15—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving, detecting, identifying, generating and updating…” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. But for the “by the vehicle…and vehicle memory” language, the claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. The mere nominal recitation of a generic processor and memory does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of receiving, detecting, identifying, generating and updating, and that a generic computer preform these steps. The receiving and detecting steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting and storing data for use in the identifying and updating steps), and as such they amount to mere data gathering, which is a form of insignificant extra-solution activity. The processor The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, comparing, calculating and storing steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20170116477 A1).
Chen discloses: 
1: An apparatus to facilitate autonomous or semi-autonomous control of a vehicle comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least:
receive sensor data from an image sensor, wherein the sensor data is representative of a first image including an aerial view of a geographic region (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7);
detect, using a perception module, at least one vehicle within the image of the geographic region (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 56-62);
identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 56-62);
based on the identification of the area around the vehicle as a road segment, identify features within the area as road features based on a context of the area (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103 & A109-A113] & 5A-7 and par. 56-62);
generate a map update for the road features of the road segment (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 56-62); and
cause a map database to be updated with the road features of the road segment (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
2: wherein causing the apparatus to detect, using the perception module, at least one vehicle within the image of the geographic region comprises causing the apparatus to: identify at least one object within the image of the environment as a vehicle in response to the at least one object corresponding to a (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
3: wherein causing the apparatus to identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle comprises causing the apparatus to: identify a location of the at least one vehicle; determine if a mapped road is within a predefined distance of the location of the at least one vehicle; and  26 AttyDktNo. 064359/519933identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle and the location of the at least one vehicle being within the predefined distance of a mapped road (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
4: wherein the apparatus is further caused to: provide for autonomous control of a vehicle based, at least in part, on the map update of the road features of the road segment (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
5: wherein the road features of the road segment comprise information associated with driving restrictions along the road segment, wherein causing the apparatus to provide for autonomous control of the vehicle based, at least in part, on the map update comprises causing the apparatus to provide autonomous control of the vehicle along the road segment based on the driving restrictions (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
6: wherein the perception module comprises an auto- encoder, wherein the auto-encoder is trained based on a plurality of manually identified vehicles (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
7: wherein causing the apparatus to identify an area around the at least one vehicle as a road segment comprises causing the apparatus to: apply a dilation algorithm to probe and expand the area around the at least one vehicle in identifying the area as a road segment; and apply a spline-based curve fitting (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
8. A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: receive sensor data from an image sensor, wherein the sensor data is representative of a first image including an aerial view of a geographic region;  27 AttyDktNo. 064359/519933detect, using a perception module, at least one vehicle within the image of the geographic region; identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle; based on the identification of the area around the vehicle as a road segment, identify features within the area as road features based on a context of the area; generate a map update for the road features of the road segment; and cause a map database to be updated with the road features of the road segment (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
9: wherein the program code instructions to detect, using the perception module, at least one vehicle within the image of the geographic region comprises program code instructions to: identify at least one object within the image of the environment as a vehicle in response to the at least one object corresponding to a learned template of a vehicle (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
10: wherein the program code instructions to identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle comprises program code instructions to: identify a location of the at least one vehicle; determine if a mapped road is within a predefined distance of the location of the at least one vehicle; and identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle and the location of the at least one (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
11: further comprising program code instructions to: provide for autonomous control of a vehicle based, at least in part, on the map update of the road features of the road segment (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
12: wherein the road features of the road segment comprise information associated with driving restrictions along the road segment, wherein the program code instructions to provide for autonomous control of the vehicle based, at least in part, on the map update comprises program code instructions to provide autonomous control of the vehicle along the road segment based on the driving restrictions (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
13: wherein the perception module comprises an auto-encoder, wherein the auto-encoder is trained based on a plurality of manually identified vehicles (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
14: wherein the program code instructions to identify an area around the at least one vehicle as a road segment comprises program code instructions to: apply a dilation algorithm to probe and expand the area around the at least one vehicle in identifying the area as a road segment; and apply a spline-based curve fitting model to extract lane level geometry of the road segment (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
15: A method comprising: receiving sensor data from an image sensor, wherein the sensor data is representative of a first image including an aerial view of a geographic region; detecting, using a perception module, at least one vehicle within the image of the geographic region; identifying an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle; based on the identification of the area around the vehicle as a road segment, identifying features within the area as road features based on a context of the area; generating a map update for the road features (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
16: wherein detecting, using the perception module, at least one vehicle within the image of the geographic region comprises: identifying at least one object within the image of the environment as a vehicle in response to the at least one object corresponding to a learned template of a vehicle (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
17: wherein identifying an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle comprises: identifying a location of the at least one vehicle; determining if a mapped road is within a predefined distance of the location of the at least one vehicle; and identifying an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle and the location of the at least one vehicle being within the predefined distance of a mapped road (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
18: further comprising: providing for autonomous control of a vehicle based, at least in part, on the map update of the road features of the road segment (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
19: wherein the road features of the road segment comprise information associated with driving restrictions along the road segment, wherein providing for autonomous control of the vehicle based, at least in part, on the map update comprises providing autonomous control of the vehicle along the road segment based on the driving restrictions (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62).  
20: wherein identifying an area around the at least one vehicle as a road segment comprises: applying a dilation algorithm to probe and expand the area around the at least one vehicle in identifying the area as a road segment; and applying a spline-based curve fitting model to extract lane level geometry of the road segment (See Chen at least fig. 1- 9 and in particular fig. 2 [A101 & A103] & 5A-7 and par. 48-62)
Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabb (US 9275297 B2).
Tabb discloses: 
1: An apparatus to facilitate autonomous or semi-autonomous control of a vehicle comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least:
receive sensor data from an image sensor, wherein the sensor data is representative of a first image including an aerial view of a geographic region (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30);
detect, using a perception module, at least one vehicle within the image of the geographic region (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30);
identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30);
based on the identification of the area around the vehicle as a road segment, identify features within the area as road features based on a context of the area (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30);
generate a map update for the road features of the road segment (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30); and
cause a map database to be updated with the road features of the road segment (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
2: wherein causing the apparatus to detect, using the perception module, at least one vehicle within the image of the geographic region comprises causing the apparatus to: identify at least one object within the image of the environment as a vehicle in response to the at least one object corresponding to a (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
3: wherein causing the apparatus to identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle comprises causing the apparatus to: identify a location of the at least one vehicle; determine if a mapped road is within a predefined distance of the location of the at least one vehicle; and  26 AttyDktNo. 064359/519933identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle and the location of the at least one vehicle being within the predefined distance of a mapped road (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
4: wherein the apparatus is further caused to: provide for autonomous control of a vehicle based, at least in part, on the map update of the road features of the road segment (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
5: wherein the road features of the road segment comprise information associated with driving restrictions along the road segment, wherein causing the apparatus to provide for autonomous control of the vehicle based, at least in part, on the map update comprises causing the apparatus to provide autonomous control of the vehicle along the road segment based on the driving restrictions (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
6: wherein the perception module comprises an auto- encoder, wherein the auto-encoder is trained based on a plurality of manually identified vehicles (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
7: wherein causing the apparatus to identify an area around the at least one vehicle as a road segment comprises causing the apparatus to: apply a dilation algorithm to probe and expand the area around the at least one vehicle in identifying the area as a road segment; and apply a spline-based curve fitting (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
8. A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: receive sensor data from an image sensor, wherein the sensor data is representative of a first image including an aerial view of a geographic region;  27 AttyDktNo. 064359/519933detect, using a perception module, at least one vehicle within the image of the geographic region; identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle; based on the identification of the area around the vehicle as a road segment, identify features within the area as road features based on a context of the area; generate a map update for the road features of the road segment; and cause a map database to be updated with the road features of the road segment (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
9: wherein the program code instructions to detect, using the perception module, at least one vehicle within the image of the geographic region comprises program code instructions to: identify at least one object within the image of the environment as a vehicle in response to the at least one object corresponding to a learned template of a vehicle (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
10: wherein the program code instructions to identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle comprises program code instructions to: identify a location of the at least one vehicle; determine if a mapped road is within a predefined distance of the location of the at least one vehicle; and identify an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle and the location of the at least one (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
11: further comprising program code instructions to: provide for autonomous control of a vehicle based, at least in part, on the map update of the road features of the road segment (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
12: wherein the road features of the road segment comprise information associated with driving restrictions along the road segment, wherein the program code instructions to provide for autonomous control of the vehicle based, at least in part, on the map update comprises program code instructions to provide autonomous control of the vehicle along the road segment based on the driving restrictions (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
13: wherein the perception module comprises an auto-encoder, wherein the auto-encoder is trained based on a plurality of manually identified vehicles (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
14: wherein the program code instructions to identify an area around the at least one vehicle as a road segment comprises program code instructions to: apply a dilation algorithm to probe and expand the area around the at least one vehicle in identifying the area as a road segment; and apply a spline-based curve fitting model to extract lane level geometry of the road segment (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
15: A method comprising: receiving sensor data from an image sensor, wherein the sensor data is representative of a first image including an aerial view of a geographic region; detecting, using a perception module, at least one vehicle within the image of the geographic region; identifying an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle; based on the identification of the area around the vehicle as a road segment, identifying features within the area as road features based on a context of the area; generating a map update for the road features (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
16: wherein detecting, using the perception module, at least one vehicle within the image of the geographic region comprises: identifying at least one object within the image of the environment as a vehicle in response to the at least one object corresponding to a learned template of a vehicle (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
17: wherein identifying an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle comprises: identifying a location of the at least one vehicle; determining if a mapped road is within a predefined distance of the location of the at least one vehicle; and identifying an area around the at least one vehicle as a road segment in response to detecting the at least one vehicle and the location of the at least one vehicle being within the predefined distance of a mapped road (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
18: further comprising: providing for autonomous control of a vehicle based, at least in part, on the map update of the road features of the road segment (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
19: wherein the road features of the road segment comprise information associated with driving restrictions along the road segment, wherein providing for autonomous control of the vehicle based, at least in part, on the map update comprises providing autonomous control of the vehicle along the road segment based on the driving restrictions (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).  
20: wherein identifying an area around the at least one vehicle as a road segment comprises: applying a dilation algorithm to probe and expand the area around the at least one vehicle in identifying the area as a road segment; and applying a spline-based curve fitting model to extract lane level geometry of the (See Tabb at least fig. 1- 14 and in particular fig. 3-5 & 7-11 and Col. 1 line 32- col. 3 line 30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663